      Case 3:20-cv-00786 Document 1 Filed 12/04/20 Page 1 of 5 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

SHAYNEN JONES,
a West Virginia Resident,

               Plaintiff.

v.                                                                           3:20-cv-00786
                                                      CIVIL ACTION NO. __________
                                                      (Formerly Civil Action No. 20-C-351 in
                                                      the Circuit Court of Cabell County, WV)


MARSHALL UNIVERSITY BOARD
OF GOVERNORS d/b/a MARSHALL UNIVERSITY;
STEPHANIE BALLOU, an individual; and,
MAURICE COOLEY, an individual,

               Defendants.

                            DEFENDANTS NOTICE OF REMOVAL
       Defendant, Marshall University Board of Governors d/b/a Marshall University, Stephanie

Ballou, and Maurice Cooley, by counsel Perry W. Oxley, David E. Rich, Eric D. Salyers, and the

law firm of Oxley Rich Sammons PLLC, pursuant 28 U.S.C. § 1331, 28 U.S.C. § 1367, and 28

U.S.C. § 1441, respectfully notifies the parties and the Court that the above-styled civil action has

been removed from the Circuit Court of Cabell County, West Virginia to the United States District

Court for the Southern District of West Virginia. As grounds for removal, Defendant states as

follows:

       1.      The Plaintiff originally filed the Complaint on October. See Complaint and certified

copy of Docket Sheet attached hereto as Exhibit 1.

       2.      The Defendants received a copy of the Complaint on November 4, 2020.

       3.      This Notice of Removal is timely pursuant to 28 U.S.C. § 1446 (b)(1).




                                                 1
        Case 3:20-cv-00786 Document 1 Filed 12/04/20 Page 2 of 5 PageID #: 2




        4.     The crux of Plaintiff’s Complaint involves a series of allegations that the

Defendants failed to make reasonable accommodations for the Plaintiff regarding her hearing

disability.

        5.     Specifically, Plaintiff’s Complaint states that Defendant Marshall University

violated Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. §701, et seq. by alleging that she

is a qualified individual with a disability under 504 of the Rehabilitation Act of 1973, 29 U.S.C.

§705(20), that 504 of the Rehabilitation Act of 1973, 29 U.S.C. §701, et seq. applies to Defendant

Marshall University because it “receive[s] Federal financial assistance,” and Defendant Marshall

University “has failed and refused to provide reasonable accommodations to Plaintiff.”

        6.     Moreover, Plaintiff alleges a violation of Title II of the Americans with Disabilities

Act, 42 U.S.C. §12102, et seq.

        7.     Additionally, the Plaintiff alleges a civil rights violation under 42 U.S.C. §1983.

        8.     28 U.S.C. § 1331 provides that, “the district courts shall have original jurisdiction

of all civil actions arising under the Constitution, laws, or treaties of the United States.”

        9.     In this matter, Plaintiff has alleged that the basis for this civil action arises under an

alleged violation of federal law.

        10.    Further, Plaintiff has alleged a claim under 42 U.S.C. § 1983. Section 1983 provides

that:

               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory or the District of
               Columbia, subjects, or causes to be subjected, any citizen of the
               United States or other person within the jurisdiction thereof to the
               deprivation of any rights, privileges, or immunities secured by the
               Constitution and laws, shall be liable to the party injured in an action
               at law, suit in equity, or other proper proceeding for redress, except
               that in any action brought against a judicial officer for an act or
               omission taken in such officer's judicial capacity, injunctive relief
               shall not be granted unless a declaratory decree was violated or
               declaratory relief was unavailable.
                                                   2
      Case 3:20-cv-00786 Document 1 Filed 12/04/20 Page 3 of 5 PageID #: 3




       11.     Therefore, because the basis for this civil action involves the violation of the ADA,

Section 504 of the Rehabilitation Act, and 42 U.S.C. § 1983, this civil action arises under the

Constitution and the laws of the United States, this action is properly removable to the United

States District Court for the Southern District of West Virginia pursuant to 28 U.S.C. § 1331.

       12.     To the extent that Plaintiff’s Complaint alleges any additional claims against the

Defendants under a theory of state law, 28 U.S.C. § 1446(a) provides that whenever a separate and

independent claim within the jurisdiction conferred by 28 U.S.C. § 1331 is joined with one or more

otherwise non-removable claim or cause of action, the entire case may be removed and the United

States District Court may determine all issues herein. Therefore, Plaintiff’s entire case is properly

removable to this Court.

       9.      Pursuant to L. R. Civ. P. 3.4(b), a copy of the Docket Sheet from the Circuit Court

of Cabell County, WV is attached hereto as Exhibit 1.

       10.     A file stamped copy of this Notice of Removal will be filed in the Circuit Court of

Cabell County, West Virginia.

       11.     A copy of the Civil Cover Sheet has been attached hereto.

       WHEREFORE, the Defendants file this Notice to remove the civil action now pending in

the Circuit Court of Cabell County, West Virginia, Civil Action No. 20-C-351, to the United States

District Court for the Southern District of West Virginia. No further proceedings in this action can

be had in the aforementioned circuit court.


                                              MARSHALL UNIVERSITY BOARD OF
                                              GOVERNORS       d/b/a   MARSHALL
                                              UNIVERSITY, STEPHANIE BALLOU, AND
                                              MAURICE COOLEY,

                                              BY COUNSEL


                                                 3
Case 3:20-cv-00786 Document 1 Filed 12/04/20 Page 4 of 5 PageID #: 4




                              s/Perry W. Oxley
                              Perry W. Oxley, Esq. (WVSB #7211)
                              David E. Rich, Esq. (WVSB #9141)
                              Eric D. Salyers, Esq. (WVSB #13042)
                              Oxley Rich Sammons, PLLC
                              P.O. Box 1704
                              Huntington, WV 25718
                              Phone: (304) 522-1138
                              Fax: (304) 522-9528
                              poxley@oxleylawwv.com
                              drich@oxleylawwv.com
                              esalyers@oxleylawwv.com




                                 4
      Case 3:20-cv-00786 Document 1 Filed 12/04/20 Page 5 of 5 PageID #: 5




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

SHAYNEN JONES,
a West Virginia Resident,

               Plaintiff.

v.                                                                         3:20-cv-00786
                                                     CIVIL ACTION NO. __________
                                                     (Formerly Civil Action No. 20-C-351 in
                                                     the Circuit Court of Cabell County, WV)


MARSHALL UNIVERSITY BOARD
OF GOVERNORS d/b/a MARSHALL UNIVERSITY;
STEPHANIE BALLOU, an individual; and,
MAURICE COOLEY, an individual,

               Defendants.

                                CERTIFICATE OF SERVICE

       I, undersigned counsel, confirm that I served the foregoing Defendants Notice of Removal
by depositing a true copy of the same in the United States mail, postage prepaid on this 4th day of
December, 2020, upon the following counsel of record:

                                   David K. Hendrickson
                                    Barbara A. Samples
                                      Eric A. Arnold
                               HENDRICKSON & LONG, PLLC
                                     214 Capital Street
                                      P.O. Box 11070
                                   Charleston, WV 25339
                                    Counsel for Plaintiff

       I also filed the pleading with the Clerk of the Court using the CM/ECF system, which may
send notification of such filing to counsel of record if they are CM/ECF participants.


                                             s/ Perry W. Oxley___________
                                             Perry W. Oxley (WVSB #7211)
                                             David E. Rich (WVSB #9141)
                                             Eric D. Salyers (WVSB #13042)




                                                5
